Title: To John Adams from Vine Utley, 2 September 1819
From: Utley, Vine
To: Adams, John


				
					Sir,
					Lyme County of New-London, Conn. Sept. 2d. 1819
				
				I take the liberty to sent you the history of the Physical habits of his Excellency Thomas Jefferson, written by his own hand, and directed to me the summer past.As you sir, are a distinguished character in the literary world and arrived to a great age, it will be highly gratifying to know your physical habits.—I am making the enquiry, to know more of the connection of the constitutional powers, with the thinking and literary habits of the Philosophers of the present age. you will much oblige me and your friends your friends in these posts, if you will comply with the above request,—as soon as convenient.—I am sir, yours / very respectfully.
				
					Vine Utley.
				
				
			